IN THE SUPREME COURT OF TEXAS

                                 No. 07-0254

    IN RE  CHRISTUS SPOHN HEALTH SYSTEM CORPORATION A/K/A CHRISTUS SPOHN
                             HOSPITAL SHORELINE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed  April  3,  2007,  is
granted.   The order dated March 2, 2007, in Cause No.  04-62294-02,  styled
Elva Sherrill v. Christus Spohn Health  System  Corporation  a/k/a  Christus
Spohn Hospital Shoreline, in the County Court at Law No 2 of Nueces  County,
Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 13, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk